      Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 1 of 13



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16   NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
            Plaintiff,
17                                                   JOINT CASE MANAGEMENT
            v.                                       STATEMENT
18   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.                  Judge:         Jon S. Tigar
19                                                   Courtroom:     6, 2nd Floor
     “ELLIOTROBOT,” an individual;
                                                     Date:          February 4, 2020
20   IT HAVEN INC., a foreign corporation;           Time:          2:00 p.m.
     MATTHEW JOHNSON, an individual;
21   HLP TECH, LLC, a Missouri limited
     liability company; MATTHEW
22   RAGNARSON, an individual; MANDY
23   JOHNSON, an individual; MANDY
     LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,
27          Defendants.

28


                                                             JOINT CASE MANAGEMENT STATEMENT
                                                                           Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 2 of 13



 1           The parties to the above-entitled action submit this Joint Case Management Statement
 2   pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-9, the Standing Order for
 3   All Judges of the Northern District of California, this Court’s Standing Order for All Civil Cases,
 4   and this Court’s September 30, 2019 Minute Entry.
 5   1.      Jurisdiction & Service
 6           This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331 and
 7   28 U.S.C. § 1338 because Niantic alleges violations of the federal Copyright Act, 17 U.S.C. §
 8   101, et seq., and the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030. This Court has
 9   supplemental jurisdiction over Niantic’s state law claims under 28 U.S.C. § 1367 because
10   Niantic’s state law claims form part of the same case or controversy as Niantic’s federal law
11   claims under Article III of the United States Constitution. No issues exist regarding personal
12   jurisdiction or venue. Defendants Global++, Ryan Hunt, and Alen Hundur (the “Original
13   Defendants”) have been served.
14           On January 24, 2020, Niantic filed its Amended Complaint, which names additional
15   defendants. See Dkt. 84. Niantic proposes May 25, 2020 as the deadline for serving the additional
16   defendants named for the first time in the Amended Complaint.1
17   2.      Facts
18           The issues set forth in this Section 2 and Section 3, below, are not intended to be final or
19   exhaustive, and the parties reserve the right to reformulate these issues, dispute that they are
20   issues, or include any other appropriate issues as they develop or become known to the parties
21   through the course of discovery and investigation. Characterization of an issue as “factual” or
22   “legal” is not a concession that it is not the other or both. Nor is the identification of an issue as a
23   “factual dispute” a concession that there is, in fact, a dispute.
24           A.      Niantic’s position
25           This case involves mobile applications (“apps”) for location-based augmented reality
26   mobile games. Niantic’s principal factual allegations are that the defendants obtained
27   1
      Because Niantic is currently attempting to serve the defendants named for the first time in the
     Amended Complaint, those defendants’ views are not represented in this Joint Case Management
28   Statement.
                                                       -1-
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 3 of 13



 1   unauthorized access to the binary computer code in Niantic’s mobile apps, copied the code,
 2   modified it, and distributed it as part of a scheme to profit from unauthorized derivative versions
 3   of Niantic’s mobile apps (the “Cheating Programs”), which enable users to cheat in Niantic’s
 4   games. Niantic also alleges, among other things, that defendants use the Cheating Programs to
 5   obtain unauthorized access to Niantic’s protected computer servers and obtain valuable and
 6   proprietary data from Niantic.
 7          Niantic objects to defendants’ position, below, because defendants’ argument regarding
 8   Niantic’s reply brief (Dkt. 81) is an unauthorized surreply. It is also inaccurate; Niantic did not
 9   “fail[] to disclose” to the Court any facts identified below. See, e.g., Dkt. 71-2 at 8-9. Niantic also
10   objects to defendants’ inflammatory and unsupported claim that Niantic has “fabricated” facts.
11          B.      Defendants’ position
12          Defendants believe that Niantic’s Amended Complaint is fatally deficient in several
13   respects for the following reasons. First, Niantic’s Amended Complaint, in spite of several
14   attempts by Defendants to clarify the nature of the entities, continues to levy allegations against a
15   hodge-podge of entities that either do not exist or are simply pseudonyms for other named
16   entities. For example, Global++ is simply a label used by HLP and IT Haven to identify the
17   software, a dynamic library, developed by IT Haven. Mr. Johnson is an employee of HLP. Mr.
18   Hunt is an employee of IT Haven. None of the other people or entities that Niantic alleges are
19   “members” of Global++ have any relationship with Global++. Second, and most importantly,
20   Niantic’s Amended Complaint continues to misconstrue how the software distributed under the
21   label “Global++” operates. As explained in detail in the Zeidman declarations, the software
22   developed by IT Haven is an entirely separate code base from Niantic’s code, it does not modify
23   Niantic’s code in any way, and it does not access Niantic’s computers or servers in any way.
24   Finally, Niantic’s Amended Complaint continues to misrepresent how the software developed by
25   IT Haven is distributed. As explained in detail in the Zeidman declarations, it is signing services
26   like AppHaven – not IT Haven or HLP – that distribute the applications that Niantic misleadingly
27   refers to as “Cheating Programs.” Indeed, the Amended Complaint alleges that AppHaven indeed
28   distributes the so-called Cheating Programs, yet maintains the wholly untenable position that
                                                    -2-
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 4 of 13



 1   Global++ also distributes the Cheating Programs, in spite of the detailed technical evidence
 2   (including inspection of the source code) that IT Haven has made available to Niantic to disprove
 3   such false allegations.
 4           For example, in its Reply Brief submitted in support of its Motion to Dismiss Defendants’
 5   Counterclaim, Niantic points to a link on a Global++ long discontinued website labelled
 6   “Download IPA” as purported evidence that Global++ distributed the Cheating Programs.
 7   Niantic failed to disclose, however, that the “Download IPA” link pointed to a third-party
 8   website, not Global++ website. In addition, Niantic’s claims of direct copyright infringement fail
 9   because providing a hyperlink to a third party website does not constitute direct infringement.
10   See, e.g., Perfect 10 v. Amazon, 508 F.3d 1146, 1159-62 (9th Cir. 2007); Pearson Educ., Inc. v.
11   Ishayev, 963 F. Supp. 2d 239, 250-51 (S.D.N.Y. 2013) (“sending an email containing a hyperlink
12   to a site facilitating the sale of a copyrighted work does not itself constitute copyright
13   infringement”); Ticketmaster Corp. v. Tickets.com, Inc., No. CV 99-7654 HLH(BQRX), 2000
14   WL 525390, at *2 (C.D. Cal., Mar. 27, 2000) (“hyperlinking does not itself involve a violation of
15   the Copyright Act . . . since no copying is involved” and because “[t]he customer is automatically
16   transferred to the particular genuine web page of the original author . . . [t]his is analogous to
17   using a library’s card index to get reference to particular items, albeit faster and more
18   efficiently”). Moreover, Niantic fails to acknowledge that the primary use of the software
19   developed by IT Haven is a generic GPS spoofing software distributed on the internet.
20           In reality, it appears that Niantic has fabricated a complex conspiracy theory against Mr.
21   Hunt and Mr. Johnson and, even after being confronted with detailed technical evidence
22   disproving this false narrative, refuses to accept the reality, which is simply that it has sued the
23   wrong parties.
24   3.      Legal Issues
25           A.        Niantic’s position
26           Niantic’s Amended Complaint alleges the following claims: (a) direct, vicarious, and
27   contributory copyright infringement (17 U.S.C. § 101, et seq.); (b) violation of the Computer
28   Fraud and Abuse Act (18 U.S.C. § 1030); (c) violation of California’s Comprehensive Computer
                                                  -3-
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 5 of 13



 1   Data Access and Fraud Act (Cal. Penal Code § 502); (d) violation of California’s Unfair
 2   Competition Law (Cal. Bus. & Prof. Code § 17200, et seq.); (e) breach of contract; and (f)
 3   intentional interference with contractual relations. See Dkt. 84.
 4           B.        Defendants’ position
 5           Although Defendants have not yet responded to the Amended Complaint, either through a
 6   motion or a responsive pleading, Defendants contend that Niantic’s claims are subject to several
 7   affirmative defenses, including implied waiver and failure to state a claim on which relief can be
 8   granted because the software at issue does not obtain or distribute any proprietary Niantic code
 9   and supplements—rather than detracts from—Niantic’s revenues.
10           The Court has issued a preliminary injunction against the Original Defendants named in
11   the original complaint (i.e., Global++, Ryan Hunt, and Alen Hundur). See Dkt. 55. The Original
12   Defendants have filed a motion to lift the preliminary injunction based on a change in the law and
13   evidence the Original Defendants were unable to put forth during the preliminary injunction
14   briefing. See Dkt. 63.
15   4.      Motions
16           Niantic filed a motion for preliminary injunctive relief on June 14, 2019. See Dkt. 7. The
17   Original Defendants filed a motion to dismiss Niantic’s claims on July 17, 2019. See Dkt. 26.
18   This Court heard oral argument on both motions on September 11, 2019 and issued a decision on
19   September 26, 2019, denying the Original Defendants’ motion to dismiss and granting Niantic’s
20   motion for preliminary injunctive relief. See Dkt. 55 (the “PI Order”).
21           On September 4, 2019, the parties filed a joint letter brief regarding a discovery dispute.
22   See Dkt. 47. This Court resolved that dispute on September 6, 2019. See Dkt. 48.
23           On September 23, 2019, the Original Defendants requested that the disputes raised in the
24   original Complaint against them be submitted to binding arbitration. If Niantic refuses to go to
25   arbitration, the Original Defendants expect to file a motion to compel arbitration, which Niantic
26   expects to oppose.
27           On October 24, 2019, the Original Defendants filed a motion to lift the preliminary
28   injunction put in place by the PI Order. See Dkt. 63. That same day, the Original Defendants filed
                                                    -4-
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                                               Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 6 of 13



 1   their Answer and Counterclaims to Niantic’s original Complaint. See Dkt. 64. On November 14,
 2   2019, Niantic moved to dismiss and strike the Original Defendants’ counterclaims and affirmative
 3   defenses (“Motion to Dismiss and Strike”). See Dkt. 69. Briefing on the Original Defendants’
 4   motion to lift the preliminary injunction and Niantic’s Motion to Dismiss and Strike is complete.
 5   The Court was scheduled to hear oral argument on both motions on January 29, 2020. See Dkt.
 6   70. On January 22, 2020, the Court vacated oral argument on the Original Defendants’ motion to
 7   lift the preliminary injunction. See Dkt. 82.
 8           On January 27, 2020, the Original Defendants filed a motion to deem moot Niantic’s
 9   Motion to Dismiss and Strike. See Dkt.85. Niantic intends to oppose that motion.
10           Defendants expect to file a motion to dismiss Niantic’s Amended Complaint. Defendants
11   also expect to file an answer to Niantic’s Amended Complaint and to assert counterclaims.
12           Niantic expects to file a motion for summary judgment at the appropriate time.
13   Defendants also expect to file a motion for summary judgment at the appropriate time.
14   5.      Amendment of Pleadings
15           Consistent with this Court’s Scheduling Order, see Dkt. 57, Niantic filed its Amended
16   Complaint on January 24, 2020, see Dkt. 84. Niantic may seek to amend its Amended Complaint
17   in the future, upon a showing of good cause, to include additional claims and legal theories and to
18   identify the defendants sued as “Does 1-20” once the identity of those defendants becomes known
19   through discovery.
20           Defendants have not yet filed an Answer to the Amended Complaint. Defendants
21   anticipate filing a motion to dismiss the Amended Complaint and to file an Answer and Amended
22   Counterclaim once the motion to dismiss is resolved.
23   6.      Evidence Preservation
24           The Parties have reviewed the Guidelines Relating to the Discovery of Electronically
25   Stored Information (“ESI Guidelines”) and have met and conferred under Federal Rule of Civil
26   Procedure 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant
27   to the issues reasonably evident in this case.
28
                                                      -5-
                                                                JOINT CASE MANAGEMENT STATEMENT
                                                                              Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 7 of 13



 1   7.      Disclosures
 2           On September 23, 2019, the parties exchanged initial disclosures under Federal Rule of

 3   Civil Procedure 26(a) and provided the information required by the Federal Rules.

 4   8.      Discovery
 5           The parties jointly filed a stipulated protective order on November 22, 2019, see Dkt. 72,

 6   and the Court entered the stipulated protective order on November 26, 2019, see Dkt. 73. The

 7   parties are currently negotiating a proposed stipulation regarding production of electronically

 8   stored information (“ESI”).

 9           On October 18, 2019, Niantic served the Original Defendants with its first set of discovery

10   requests. The Original Defendants served objections and responses to Niantic’s first set of

11   discovery requests on November 18, 2019. To date, Hunt has produced four volumes of

12   documents totalling 103 pages. Defendants Global++ and Hundur have not produced any

13   documents.

14           On November 15, 2019, the Original Defendants served Niantic with their first set of

15   discovery requests. Pursuant to a one-week extension granted by the Original Defendants, Niantic

16   served objections and responses to the Original Defendants’ first set of discovery requests on

17   December 23, 2019. To date, Niantic has produced three volumes of documents totalling 1,503

18   pages. The parties have agreed to continue producing documents on a rolling basis until their

19   productions are complete.

20           The parties have met and conferred regarding their respective discovery requests,

21   responses, and objections, and will continue to meet and confer, as appropriate. Niantic’s position

22   is that none of the parties’ disagreements and potential disagreements regarding discovery have

23   ripened into disputes requiring judicial resolution, and Niantic remains optimistic that the parties

24   will be able to resolve any disputes cooperatively.

25           Pursuant to Federal Rule of Civil Procedure 26(f)(3), the parties’ proposed discovery plan

26   is as follows:

27           a.       At this time, the parties do not believe that discovery should be conducted in

28   phases. The parties anticipate that they will seek discovery relevant to their claims and defenses.
                                                      -6-
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 8 of 13



 1   In particular, Niantic anticipates that it will seek discovery regarding, among other things, its
 2   allegations that defendants (i) copied, modified, and distributed Niantic’s copyrighted computer
 3   code to create the Cheating Programs; (ii) used the Cheating Programs to access Niantic’s
 4   protected computers without authorization and thereby obtained and distributed Niantic’s
 5   valuable and proprietary game-related information; and (iii) profited from their alleged
 6   misconduct. Defendants anticipate that they will seek discovery regarding, among other issues, (i)
 7   Global++ code as entirely separate from Niantic’s code; (ii) Global++ software operating entirely
 8   separately from Niantic’s software; (iii) Global++ software as not accessing any of Niantic’s
 9   computers or servers; (iv) AppHaven and other Signing Services as completely independent from
10   any Defendant; (v) Niantic’s ability to stop spoofing software at any time; (vi) how spoofing
11   supplements Niantic’s user engagement and profits; (vii) the relationship between Niantic and
12   Global++ competitors including, but not limited to, iSpoofer; (viii) Niantic’s willful permission
13   for the allowance of third party applications; and (ix) the factual basis for Niantic’s allegations in
14   the Amended Complaint.
15           b.     The parties are not currently aware of any issues regarding disclosure, discovery,
16   or preservation of ESI, including the form or forms in which it should be produced, and the
17   parties will cooperate to attempt to resolve any such issues that may arise.
18           c.     The parties are not currently aware of any issues regarding claims of privilege or
19   of protection as trial-preparation materials, and the parties will cooperate to attempt to resolve any
20   such issues that may arise.
21           d.     No changes should be made in the limitations on discovery imposed under these
22   rules or by local rule, and no other limitations should be imposed.
23           The parties anticipate moving this Court to enter an ESI stipulation, based on this Court’s
24   model orders and stipulations, at an appropriate time. The parties do not currently believe that this
25   Court should issue any other orders under Rule 26(c) or under Rule 16(b).
26   9.      Class Actions
27           This matter is not a class action.
28
                                                      -7-
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 9 of 13



 1   10.    Related Cases
 2          The Parties are unaware of any related cases.

 3   11.    Relief
 4          A.        Niantic’s position

 5          Niantic seeks (a) a preliminary and permanent injunction enjoining and restraining

 6   defendants from violating Niantic’s rights, as set out more thoroughly in Niantic’s Amended

 7   Complaint; (b) an order requiring the seizure and impoundment of all copies of the Cheating

 8   Programs and the related articles and devices involved in their creation; (c) an order requiring

 9   defendants to provide a complete copy of any Niantic game-related data in defendants’ possession

10   and thereafter permanently destroy such data; (d) an award of damages to Niantic and a

11   disgorgement of defendants’ wrongful profits; (e) an award of statutory damages based upon

12   defendants’ willful acts of infringement pursuant to the Copyright Act; (f) an award of punitive or

13   exemplary damages based upon defendants’ willful and malicious violations of the California

14   Comprehensive Computer Data Access and Fraud Act; (g) reasonable costs and attorneys’ fees;

15   (h) pre- and post-judgment interest, and (i) other relief as the Court deems just and proper. The

16   full amount of Niantic’s damages has yet to be computed.

17          B.        Defendants’ position

18          Defendants have not yet filed an Answer to the Amended Complaint. Defendants

19   anticipate filing a motion to dismiss the Amended Complaint, inter alia because Niantic’s claim

20   for statutory damages is precluded under Sec. 412 of the Copyright Act. Defendants anticipate

21   filing an Answer once any motion to dismiss the Amended Complaint is resolved. Defendants

22   anticipate asserting multiple counterclaims as part of their answer and seeking appropriate relief

23   for such counterclaim.

24   12.    Settlement and ADR
25          The parties have had informal settlement discussions and have stipulated to court-

26   sponsored Early Neutral Evaluation (“ENE”) under ADR L.R. 5. See Dkts. 42-45, 53. The parties

27   have had multiple telephonic conferences with the assigned ENE neutral. The ENE session is

28   currently scheduled for February 6, 2020. See Dkt. 76. The parties anticipate filing a joint motion
                                                   -8-
                                                                JOINT CASE MANAGEMENT STATEMENT
                                                                              Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 10 of 13



 1   to extend the deadline for participating in ENE based on the ENE neutral’s lack of availability for
 2   the currently scheduled ENE session.
 3   13.    Consent to Magistrate Judge For All Purposes
 4          Niantic consented to a magistrate judge for all purposes. See Dkt. 17. Defendants declined
 5   to consent to a magistrate judge for all purposes. See Dkt. 19.
 6   14.    Other References
 7          Niantic does not believe that this case is suitable for reference to binding arbitration, a
 8   special master, or the Judicial Panel on Multidistrict Litigation. Defendants believe that Niantic’s
 9   claims are suitable—and indeed required under Niantic’s own Terms of Service—for reference to
10   binding arbitration.
11   15.    Narrowing of Issues
12          The parties agree that they will work together to narrow the issues in this case by
13   stipulating to undisputed facts and exploring ways to expedite the presentation of evidence at
14   trial. Claims and issues for trial may also be narrowed by pretrial motion practice, including
15   motions for summary judgment and motions in limine.
16   16.    Expedited Trial Procedure
17          The parties agree that this case should not be handled under the Expedited Trial Procedure
18   of General Order No. 64, Attachment A. The parties will work together to determine whether
19   elements of the case can be simplified, e.g., through factual stipulations or pretrial motions.
20   17.    Scheduling
21          The Court has set the following case deadlines pursuant to Federal Rule of Civil
22   Procedure 16 and Civil Local Rule 16-10. See Dkts. 57, 76.
23
      EVENT                                         DEADLINE                          DOCKET
24
      Early Neutral Evaluation complete             February 6, 2020                  76
25
      Deadline to add parties or amend              January 24, 2020                  57
26    pleadings
      Expert disclosures                            June 15, 2020                     57
27
      Fact discovery cut-off                        June 30, 2020                     57
28
                                                     -9-
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 11 of 13



 1
      Expert rebuttal                                 July 10, 2020                    57
 2    Motions to compel fact discovery                July 15, 2020                    57
 3    Expert discovery cut-off                        August 7, 2020                   57
 4    Deadline to file dispositive motions            August 19, 2020                  57
 5    Dispositive motion oppositions due              September 16, 2020               57
 6    Dispositive motion replies due                  September 30, 2020               57
 7    Pretrial conference statement due               December 18, 2020                57
 8    Pretrial conference                             January 8, 2021 at 2:00 p.m.     57

 9    Trial                                           January 25, 2021 at 8:00 a.m. 57

10    Estimate of trial length (in days)              Eight                            57

11   18.      Trial
12            This case will be tried by jury and the Court has estimated the length of trial to be eight
13   days. See Dkt. 57.
14   19.      Disclosure of Non-party Interested Entities or Persons
15            Niantic filed its Corporate Disclosure Statement and Certificate of Interested Entities or
16   Persons on June 14, 2019. See Dkt. 4. Niantic has no parent corporation. The only person or
17   entity that owns more than 10 percent of Niantic’s stock, on a fully-diluted basis, is Google LLC.
18   As of this date, Niantic is unaware of the identity of any other person or entity, other than the
19   named parties, with a financial or other interest that could be substantially affected by the
20   outcome of this proceeding.
21   20.      Professional Conduct
22            All counsel have reviewed the Guidelines for Professional Conduct for the Northern
23   District of California.
24   21.      Other
25            The parties do not presently foresee any other matters which will have any bearing on the
26   instant litigation.
27

28
                                                      - 10 -
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 12 of 13



 1

 2   DATED: January 28, 2020               PERKINS COIE LLP
 3
                                           By: /s/ Ryan Spear
 4                                             Ryan Spear
 5                                         Attorneys for Plaintiff Niantic, Inc.
 6
     DATED: January 28, 2020               POLSINELLI LLP
 7

 8                                         By: /s/ Fabio E. Marino
                                               Fabio E. Marino
 9
                                           Attorneys for Defendants
10                                         Ryan Hunt, Alen Hundur, Matthew Johnson,
                                           HLP Tech, LLC, and IT Haven Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        - 11 -
                                                   JOINT CASE MANAGEMENT STATEMENT
                                                                 Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 87 Filed 01/28/20 Page 13 of 13



 1

 2          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the

 3   concurrence to the filing of this document has been obtained from each signatory hereto.

 4
      DATED: January 28, 2020                           By: /s/ Ryan Spear
 5
                                                            Ryan Spear
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -1-
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                                               Case No. 19-cv-03425-JST
